      Case 1:19-cv-10417-PBS Document 32 Filed 08/16/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


___________________________________
                                   )
CLAUDE MARY LUISTILUS BONNET,      )
                                   )
               Petitioner,         )
                                   )
v.                                 )         Civil Action
                                   )         No. 19-10417-PBS
YOLANDA SMITH, Superintendent of   )
Suffolk County Department of       )
Corrections,                       )
                                   )
               Respondent.         )
___________________________________)

                                 ORDER

                           August 16, 2019

Saris, C.J.

     In accordance with the Court’s Memorandum and Order dated

July 23, 2019 (Docket No. 30), the Court enters judgment for

Petitioner Claude Mary Luistilus Bonnet and dismisses this case.



                                  /s/ Patti B. Saris       .
                                 HON. PATTI B. SARIS
                                 Chief U.S. District Judge




                                   1
